HENRY, J.
We are of opinion that the parties, in the covenant of their written contract of lease regarding the payment of taxes- and assessments thereafter “levied” meant to use the term levied in the popular, albeit possibly a loose, sense in which it has admittedly been employed sometimes both by the Supreme Court and *453the general assembly, viz., to mean ascertained on the preparation of the duplicate by the county auditor.
The judgment is affirmed.
Marvin, J., concurs.
Winch, J., not sitting.